In re LeBouef, Murphy; — Defendant(s); applying for writ of habeas corpus, supervisory and/or remedial writs; Parish of Vermilion, 15th Judicial District Court, Div. “H”, Nos. 24589, 25827.
Insofar as the application presents a post conviction claim of ineffective assistance of counsel, it is transferred to the Court of Appeal, Third Circuit, for its consideration. That portion of the application which seeks a permanent court order to the Department of Public Safety and Corrections officials to provide continuous easy access to legal materials is denied as premature. Relator must first use the Administrative Remedy Procedure adopted by the Department of Public Safety and Corrections and available to inmates at Angola before petitioning the courts.